                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-02653-PAB

KIMBERLY MASON f/k/a KIMBERLY BOLLES,

       Plaintiff,

v.

FOOTHILLS FARM, RLLLP and
ALBERTSONS COMPANIES, INC., d/b/a SAFEWAY,

       Defendants.


                                          ORDER


       The Court takes up this matter sua sponte on the Notice of Removal [Docket No.

1] of defendant Albertson’s, LLC (“Albertson’s”). Albertson’s states that the Court has

subject matter jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332. Docket No. 1

at 2, ¶ 6.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is
irrelevant, principles of estoppel do not apply, and a party does not waive the

requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009); see, e.g., GBForefront, L.P. v.

Forefront Mgmt. Grp., LLC, 888 F.3d 29, 33 (3d Cir. 2018) (finding, after “years of

litigation” and entry of judgment, that the record was insufficient to establish federal

jurisdiction).

       In its Notice of Removal, Albertson’s asserts that the Court has diversity

jurisdiction under 28 U.S.C. § 1332. Docket No. 1 at 2, ¶ 6. Pursuant to that section,

“district courts shall have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and

is between . . . citizens of different States.” 28 U.S.C. § 1332(a).

       On September 19, 2019, Magistrate Judge Kathleen M. Tafoya ordered

Albertson’s to show cause on or before October 10, 2019 why the case should not be

remanded to the Pueblo County District Court due to a lack of subject matter

jurisdiction. Docket No. 10. Specifically, the magistrate judge noted that Albertson’s

had failed to allege the citizenship of the members of Foothills Farm, RLLLP or of its

own members and, for this reason, she was unable to determine whether complete

diversity of citizenship exists. Id.; see also Siloam Springs Hotel, L.L.C. v. Century



                                               2
Surety Co., 781 F.3d 1233, 1237-38 (10th Cir. 2015) (“[I]n determ ining the citizenship of

an unincorporated association for purposes of diversity, federal courts must include all

the entities’ members.”). The Court also notes that Albertson’s Notice of Removal

contains insufficient allegations of plaintiff’s citizenship. Albertson’s alleges that

“Plaintiff resides at 3810 290 Street, Oto IA 51004.” Docket No. 1 at 3, ¶ 10. How ever,

residency is not synonymous with domicile, see Mississippi Band of Choctaw Indians v.

Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with

‘residence,’ and one can reside in one place but be dom iciled in another.”) (citations

omitted)), and only the latter is determinative of a party’s citizenship. See Whitelock v.

Leatherman, 460 F.2d 507, 514 (10th Cir. 1972) (“[A]llegations of mere ‘residence’ may

not be equated with ‘citizenship’ for the purposes of establishing diversity.”).

          Albertson’s did not respond to the magistrate judge’s order to show cause. As a

result, the Court finds that Albertson’s has failed to meet its burden of demonstrating

that diversity of citizenship exists and that the Court has subject matter jurisdiction over

this matter. See Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220, 1224 (10th Cir.

2004) (“The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.”). Because Albertson’s did not show cause why the

case should proceed and has failed to establish a basis for removal, it is

          ORDERED that this matter is remanded to the District Court for the County of

Pueblo, Colorado, where the case was filed as case number 2019CV30508. It is

further

          ORDERED that this case is closed.



                                              3
DATED October 15, 2019.

                          BY THE COURT:


                           s/Philip A. Brimmer
                          PHILIP A. BRIMMER
                          Chief United States District Judge




                            4
